DETAILED ACTION
This is a non-final Office action for Application 17/128,682 filed 12/21/2020.

Status of Claims
Claims 1-15 are pending;
Claims 1-15 are original;
Claims 1-15 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/21/2020 has been considered by the Examiner.

Specification
The abstract is objected to because of the following informalities:
Line 1, "the peripheral rim" appears to be --a peripheral rim--.
Line 7, "the two legs" appears to be --the first and second legs--.  See line 5.
Line 8, "releasable" appears to be --releasably--.
Appropriate correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph [0051], line 6, "has second" appears to be --has a second--.
Paragraph [0068], line 6, "second leg" appears to be --second handle--.
Paragraph [0068], line 7, "second leg" appears to be --second handle--.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 6, 14, and 15 are objected to because of the following informalities:
Claim 1, line 2, the applicant is advised to change "receptacle comprising" to --receptacle, the fastener comprising--.
Claim 1, lines 9 and 10, "each of the first leg and the second leg have" appears to be --each of the first leg and the second leg has--, since "each" is singular.  Alternatively, "each of the first leg and the second leg have" may be changed to --the first leg and the second leg each have--.  Similar objection applies to the limitations in claim 1 (lines 11, 22, and 23), claim 10 (lines 5 and 6), claim 14 (lines 10, 12, 40, 41, and 45), claim 15 (lines 18 and 19)
Claim 2, line 3, "plus width dimension" appears to be --plus a width dimension--.
Claim 2, line 4, "plus width of" appears to be --plus a width dimension of--.
Claim 6, line 2, the comma after "first leg" should be removed.
Claim 14, line 2, the applicant is advised to change "receptacle comprising" to --receptacle, the fastener comprising--.
Claim 14, line 27, "the elongate space opening" appears to be --the opening to the elongate space--.
Claim 14, line 29, "than" appears to be --from--.
Claim 15, line 1, "fastener" appears to be --a fastener--.
Claim 15, lines 2 and 3, the applicant is advised to change "receptacle comprising" to --receptacle, the method comprising--.
Claim 15, line 22, "opening" appears to be --the opening to the elongated space--.
Claim 15, line 32, "receptacle" appears to be --supporting receptacle--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant is reminded that the pending claims are replete with indefinite limitations.  As such, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  It is requested that the applicant proofread all claims and amend wherever applicable.  
Regarding claim 1, it is recited in lines 6 and 7, "the body defines a rotation axis that is parallel to the first leg and to the second leg."  As shown in Figure 4, the elongated space (23) is tapered inwardly toward the terminal end (25).  Also see limitations of claim 7.  In other words, the laterally inner edges (16b, 20b) of the first and second legs (16, 20) are not parallel to the rotation axis (30), which extends through the elongated space (23).  As such, it is not clear as how the rotation axis (30) is parallel to the first leg (16) and the second leg (20) as currently claimed.  Similar rejection applies to the limitations of claim 14 (lines 6 and 7) and claim 15 (lines 7 and 8).  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the second end portions" (line 17) in the claim.  Also, it is not clear as to whether each of the "second end portions of the first leg and the second leg" in line 17 is the same as or different from the "second end" of "each of the first leg and the second leg" in lines 9 and 10.  Appropriate correction is required.
Regarding claim 2, there is insufficient antecedent basis for the limitation "the combined width dimension" (line 3) in the claim.  Also, it is not clear as to how the "first leg" (16) has a "combined" width dimension, since the "first leg" appears to have only one width dimension.  Similar rejection applies to the limitations in claim 10 (line 3).  Appropriate correction is required.
Regarding claim 4, there is insufficient antecedent basis for the limitation "the first end" (line 2) in the claim.  Also, it is not clear as to whether the "first end" of the "first leg" in claim 4 (line 2) is the same as or different from the "first end portion" of the "first leg" in claim 1 (line 8).  Similarly, there is insufficient antecedent basis for the limitation "the first end" (line 3) in the claim.  Also, it is not clear as to whether the "first end" of the "second leg" in claim 4 (line 3) is the same as or different from the "first end portion" of the "second leg" in claim 1 (line 8).  Appropriate correction is required.
Regarding claim 5, there is insufficient antecedent basis for the limitation "the lever arm extension" (line 1) in the claim.  Note that claim 5 depends from claim 1.  Appropriate correction is required.
Regarding claim 10, there is insufficient antecedent basis for each of following limitations in the claim: "the length dimension" (line 4), "the lever arm extension" (line 4); "the height dimension" (lines 4 and 5).  Appropriate correction is required.
Regarding claim 14, the limitation "a flexible bag-type liner" in lines 1 and 2 is indefinite because it is not clear as to what the word "type" was intended to convey.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  For example, what structures are considered to be "bag-type"?  The metes and the bounds of the scope of the claim cannot be ascertained.  Appropriate correction is required.
Regarding claim 15, it is not clear as to whether the "fastener" in line 4 is the same as or different from the "fastener" in line 1.  Similarly, it is not clear as to whether the "flexible liner" in line 22 is the same as or different from the "flexible liner" in line 2.  Moreover, it is not clear as to whether the "edge portion" of the "flexible liner" in line 22 is the same as or different from the "opening edge portion" of the "flexible liner" in lines 1 and 2.  Similar rejection applies to the limitations "an edge portion of the tensioned/stretched liner" in claim 15 (line 35) and "supporting receptacle" in claim 15 (line 36).  Appropriate correction is required.
Regarding claim 15, there is insufficient antecedent basis for the limitation "the lever arm extension" (line 31) in the claim.  Appropriate correction is required.
The applicant is reminded that the pending claims are replete with indefinite limitations.  As such, the indefinite limitations identified and discussed above are merely exemplary and are not exhaustive.  It is requested that the applicant proofread all claims and amend wherever applicable.
Claims 3, 6-9, and 11-13 are rejected, at least, as being dependent from a rejected claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 11, the limitations of claim 11 (lines 1 and 2) have already been recited in claim 1 (lines 21 and 22), upon which claim 11 depends.  As such, claim 11 is rejected as being of improper dependent from for failing to further limit the subject matter of the claim upon which it depends.  Appropriate correction is required.

Claim Interpretation
Regarding claim 13, the "flexible liner" and the "supporting receptacle" are positively recited in the body of the claim (e.g., in lines 1-5).  Therefore, the Examiner considers the "flexible liner" and the "supporting receptacle" as required structures within the scope of claim 13.
Regarding claim 15, the "flexible liner" and the "supporting receptacle" are positively recited in the body of the claim (e.g., in lines 22-43).  Therefore, the Examiner considers the "flexible liner" and the "supporting receptacle" as required structures within the scope of claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 8,176,601 B2) in view of Clary (US 5,803,390).
Regarding claim 1, Orr discloses a fastener (10, fig 12) for releasably securing an opening edge portion (45, fig 8) of a flexible liner (44, fig 8) about a rim (41, fig 8) of a supporting receptacle (40, fig 8) comprising: a body (10, fig 8) having a generally planar first side (110, fig 11, see annotation) and a generally planar opposing second side (120, fig 11, see annotation), a first leg (11, fig 12), a second leg (14, fig 12), and a rotation handle (30, fig 12) that extends generally perpendicularly to the first leg and the second leg, and the body defines a rotation axis (130, fig 12, see annotation); the first leg and the second leg each have a first end portion (13, 16, fig 12) that is proximate to the rotation handle and each of the first leg and the second leg have a second end (12, 15, fig 12) that is distal from the rotation handle, and each of the first leg and the second leg have a length dimension (140, fig 12, see annotation); the first leg and the second leg each have a laterally outer edge (11a, 14a, fig 12) and each have a laterally inner edge (11b, 14b, fig 12, see annotation), and the laterally inner edge of the first leg is spaced apart from the laterally inner edge of the second leg by an elongated space (17, fig 12) that is defined between the first leg and the second leg, and an opening (37, fig 12) to the elongated space is defined between the second end portions of the first leg and the second leg; and the elongated space has a length dimension (140, fig 12, see annotation) between the opening to the elongated space and a terminal end (18, fig 12) of the elongated space proximate to the rotation handle; and the rotation handle is elongate (see Figure 12), and has a first handle (31, fig 12) and an opposing second handle (32, fig 12) and each of the first handle and the second handle have a length dimension (150, 160, fig 12, see annotation).


    PNG
    media_image1.png
    452
    285
    media_image1.png
    Greyscale
[AltContent: textbox (120)]
[AltContent: connector]
    PNG
    media_image2.png
    344
    433
    media_image2.png
    Greyscale

[AltContent: textbox (110)][AltContent: connector]





[AltContent: connector][AltContent: textbox (32a)][AltContent: connector][AltContent: textbox (31a)][AltContent: textbox (130)][AltContent: connector]
    PNG
    media_image3.png
    380
    413
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (130)]
    PNG
    media_image3.png
    380
    413
    media_image3.png
    Greyscale

[AltContent: textbox (32c)][AltContent: connector][AltContent: textbox (31c)][AltContent: connector][AltContent: textbox (160)][AltContent: arrow][AltContent: textbox (150)][AltContent: arrow][AltContent: connector][AltContent: connector]
[AltContent: textbox (180)]
[AltContent: connector][AltContent: textbox (32b)][AltContent: connector][AltContent: arrow][AltContent: connector]
[AltContent: textbox (31b)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector]
[AltContent: textbox (170)][AltContent: textbox (140)][AltContent: textbox (11b)]
[AltContent: textbox (14b)][AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (11d)][AltContent: connector][AltContent: connector]
[AltContent: textbox (14d)][AltContent: textbox (14c)][AltContent: textbox (11c)]

Orr does not disclose the fastener, (1) wherein the rotation axis is parallel to the first leg and to the second leg, (2) wherein the rotation handle is offset relative to the rotation axis, and the length dimensions of the first handle and the second handle are not equal to one another.
With respect to the missing limitations (1) and (2) above, Clary teaches a fastener (11, fig 1) comprising: a body (11, fig 1) having a first leg (14, fig 1), a second leg (15, fig 1), and a rotation handle (13, 21, fig 1), and the body defines a rotation axis (110, fig 1, see annotation) that is parallel to the first leg and to the second leg (see Figures 1 and 5); and the rotation handle is elongate and is offset relative to the rotation axis (see Figure 1), and has a first handle (13, fig 1) and an opposing second handle (21, fig 1) and each of the first handle and the second handle have a length dimension (120, 130, fig 1, see annotation) and the length dimensions of the first handle and the second handle are not equal to one another (see Figure 1).
[AltContent: connector]
[AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    518
    798
    media_image4.png
    Greyscale

[AltContent: textbox (110)][AltContent: textbox (130)]

[AltContent: textbox (120)][AltContent: arrow][AltContent: connector]
[AltContent: connector][AltContent: textbox (14d)]
[AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (14c)]
[AltContent: textbox (15d)][AltContent: textbox (15c)]

Orr and Clary are analogous art because they are at least from the same field of endeavor, i.e., fasteners.  With respect to the missing limitations (1) above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reconfigure the first leg (Orr: 11, fig 12) and the second leg (Orr: 14, fig 12), such that the rotation axis (Orr: 130, fig 12, see annotation) is parallel to the first leg and to the second leg (Clary: see Figure 1), as taught by Clary.  The motivation would have been to more tightly grip and retain the edge portion of the liner within the elongated space between the first and second legs.
With respect to the missing limitations (2) above, Orr further specifically teaches that it is desirable to have a second handle with a greater length dimension tucked under the stretched liner (Orr: see Figure 8, see col 6, lines 1-12).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the rotation handle (Orr: 30, fig 12) to be offset relative to the rotation axis (Orr: 130, fig 12, see annotation; Clary: see Figure 1), such that the length dimensions of the first handle (Orr: 31, fig 12) and the second handle (Orr: 32, fig 12) are not equal to one another (Clary: see Figure 1), as taught by Clary.  The motivation would have been to more securely retain the second handle under the liner with a larger length dimension.  Therefore, it would have been obvious to combine Orr and Clary to obtain the invention as specified in claim 1.
Regarding claim 2, wherein a combined length dimension of the first handle and the second handle of the rotation handle is greater than the combined width dimension of the first leg, plus width dimension of the second leg plus width of the elongated space defined between the first leg and the second leg (Clary: see Figure 1; Orr: see Figures 8 and 12).
Regarding claim 3, wherein the rotation axis is axially aligned with the elongated space defined between the first leg and the second leg (Clary: see Figure 1; Orr: see Figure 12).
Regarding claim 4, the fastener further comprising: a lever arm extension (Orr: 170, fig 12, see annotation) between the first end of the first leg and the first end of the second leg and the rotation handle.
Regarding claim 5, Orr, as modified by Clary with respect to claim 1, teaches the fastener, wherein the lever arm extension (Orr: 170, fig 12, see annotation) structurally communicates between the first end portions of the first and second legs and the rotation handle, and the lever arm extension has a dimension (Orr: 180, fig 12, see annotation) between the terminal end of the elongated space and the rotation handle to space the first and second legs away from the rotation handle.
Orr, as modified by Clary with respect to claim 1, does not teach the fastener, wherein the dimension of the lever arm is a length dimension.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill to size the lever arm extension such that the dimension (Orr: 180, fig 12, see annotation) between the terminal end of the elongated space and the rotation handle to space the first and second legs away from the rotation handle is a length dimension, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to keep the edge portion of the liner away from the rotation handle for allowing easier handling of the rotation handle.  Therefore, it would have been obvious to modify the combination of Orr and Clary to obtain the invention as specified in claim 5.
Regarding claim 6, wherein the second end portion of the first leg, and the second end portion of the second leg each have an inwardly curved corner (Orr: 11c, 14c, fig 12, see annotation; Clary: 14c, 15c, fig 1, see annotation) that communicates with the respective laterally inner edge of the respective leg and each have an angular corner (Orr: 11d, 14d, fig 12, see annotation; Clary: 14d, 15d, fig 1, see annotation) that communicates with the respective laterally outer edge of the respective leg, and the inwardly curved corners of the second end portions of the first and second legs define the opening to the elongated space (Orr: see Figure 12; Clary: see Figure 1).
Regarding claim 7, wherein the elongated space has a width dimension proximate to the opening of the elongated space and a width dimension proximate to the terminal end of the elongated space (Orr: see Figure 12; Clary: see Figure 1), and the two width dimensions are not equal to one another (Orr: see Figure 12; Clary: see Figure 1).
Regarding claim 8, wherein the first handle of the rotation handle has a linear top edge (Orr: 31a, fig 12, see annotation) and a linear bottom edge (Orr: 31b, fig 12, see annotation) with a height dimension therebetween (Orr: see Figure 12); and the second handle of the rotation handle has a linear top edge (Orr: 32a, fig 12, see annotation) and a bottom edge (Orr: 32b, fig 12, see annotation) with a height dimension therebetween (Orr: see Figure 12), and each of the first handle and the second handle have a terminal end (Orr: 31c, 32c, fig 12, see annotation) opposite the opposing handle, and each terminal end is rounded (Orr: see Figure 12).
Regarding claim 9, wherein the length dimension of the second handle is greater than the length dimension of the first handle (Clary: see Figure 1).
Regarding claim 10, wherein the combined length dimensions of the first handle plus the second handle of the rotation handle is greater than the combined length dimensions of the first leg, plus the length dimension of the lever arm extension (Orr: 170, fig 12, see annotation), plus the height dimension of the rotation handle (Clary: see Figure 1; Orr: see Figure 12).
Regarding claim 11, wherein the rotation handle is offset relative to the rotation axis (Orr: see Figure 1).
Regarding claim 12, wherein the second handle is a lever arm (Clary: 21, fig 1) that provides leverage for axial rotation of the body about the axis of rotation (Clary: see Figure 1).
Regarding claim 13, wherein the second handle simultaneously engages with both the flexible liner, and a proximate surface of the supporting receptacle so that the fastener is positionally maintained substantially between the flexible liner and the supporting receptacle (Orr: see Figures 8 and 12; Clary: see Figure 1).
Regarding claim 14, Orr, as modified by Clary (see above discussions with respect to claims 1 and 5), teaches a fastener (Orr: 10, fig 12) for releasably securing an opening edge portion (Orr: 45, fig 8) of a flexible bag-type liner (Orr: 44, fig 8) about a rim (Orr: 41, fig 8) of a supporting receptacle (Orr: 40, fig 8) comprising: a body (Orr: 10, fig 12) having a generally planar first side (Orr: 110, fig 11, see annotation) and a generally planar opposing second side (Orr: 120, fig 11, see annotation), a first leg (Orr: 11, fig 12), a second leg (Orr: 14, fig 12), a lever arm extension (Orr: 170, fig 12, see annotation), and a rotation handle (Orr: 30, fig 12, as modified by, Clary: 13, 21, fig 1) that extends generally perpendicularly to the lever arm extension and to the first leg and the second leg, and the body defines a rotation axis (Orr: 130, fig 12, see annotation) that is parallel to the first leg and to the second leg (Clary: see Figure 1), the first leg and the second leg each have a first end portion (Orr: 13, 16, fig 12) that is interconnected with the lever arm extension and proximate to the rotation handle and each of the first leg and the second leg have a second end (Orr: 12, 15, fig 12) that is distal from the lever arm extension and distal from rotation handle, and each of the first leg and the second leg have a length dimension (Orr: 140, fig 12, see annotation), the first leg and the second leg each have a laterally outer edge (Orr: 11a, 14a, fig 12) and each have a laterally inner edge (Orr: 11b, 14b, fig 12, see annotation), and the laterally inner edge of the first leg is spaced apart from the laterally inner edge of the second leg by an elongated space (Orr: 17, fig 12) that is defined between the first leg and the second leg, the second end portion of the first leg, and the second end portion of the second leg each have an inwardly curved corner (Orr: 11c, 14c, fig 12, see annotation; Clary: 14c, 15c, fig 1, see annotation) that communicates with the respective laterally inner edge and each have an angular corner (Orr: 11d, 14d, fig 12, see annotation; Clary: 14d, 15d, fig 1, see annotation) that communicates with the respective laterally outer edge, and the inwardly curved corners of the second end portions of the first and second legs define an opening (Orr: 37, fig 12) to the elongated space, and the elongated space has a length dimension (Orr: 140, fig 12, see annotation) between the opening to the elongated space and a terminal end (Orr: 18, fig 12) of the elongated space proximate the lever arm extension, and the elongated space has a width dimension proximate to the elongate space opening and a width dimension proximate to the terminal end of the elongated space which is different than the width dimension proximate to the opening of the elongated space (Orr: see Figure 12; Clary: see Figure 1), and the lever arm extension structurally communicates between the first end portions of the first and second legs and the rotation handle (Orr: see Figure 12), and the lever arm extension has a length dimension (Orr: 180, fig 12, as modified, see discussions with respect to claim 5) between the terminal end of the elongated space and the rotation handle to space the first and second legs away from the rotation handle, the rotation handle is elongate and is offset relative to the rotation axis (Clary: see Figure 1; Orr: see Figure 12), and has a first handle (Orr: 31, fig 12, as modified by, Clary: 13, fig 1) having a linear top edge (Orr: 31a, fig 12, see annotation) and a linear bottom edge (Orr: 31b, fig 12, see annotation) with a height dimension therebetween (Orr: see Figure 12), and an opposing second handle (Orr: 32, fig 12, as modified by, Clary: 21, fig 1) that has a linear top edge (Orr: 32a, fig 12, see annotation) and a bottom edge (Orr: 32b, fig 12, see annotation) with a height dimension therebetween (Orr: see Figure 12), and each of the first handle and the second handle have a length dimension (Clary: 120, 130, fig 1, see annotation) and the length dimensions of the first handle and the second handle are not equal to one another (Clary: see Figure 1), and the rotation handle structurally communicates with the lever arm extension opposite the first and second legs (Orr: see Figure 12), and each of the first handle and the second handle have a terminal end (Orr: 31c, 32c, fig 12, see annotation) opposite the opposing handle, and each terminal end is rounded (Orr: see Figure 12).
Regarding claim 15, Orr, as modified by Clary (see above discussions with respect to claim 1), teaches a method for using fastener (Orr: 10, fig 12) for releasably securing an opening edge portion (Orr: 45, fig 8) of a flexible liner (Orr: 44, fig 8) about a rim (Orr: 41, fig 8) of a supporting receptacle (Orr: 40, fig 8) comprising the steps: providing a fastener (Orr: 10, fig 12) having a body (Orr: 10, fig 12) with a generally planar first side (Orr: 110, fig 12, see annotation) and a generally planar opposing second side (Orr: 120, fig 12, see annotation), a first leg (Orr: 11, fig 12), a second leg (Orr: 14, fig 12), and a rotation handle (Orr: 30, fig 12, as modified by, Clary: 13, 21, fig 1) that extends generally perpendicularly to the first leg and the second leg, and the body defines a rotation axis (Orr: 130, fig 12, see annotation) that is parallel to the first leg and to the second leg, and wherein the first leg and the second leg each have a laterally outer edge (Orr: 11a, 14a, fig 12) and each have a laterally inner edge (Orr: 11b, 14b, fig 12, see annotation), and the laterally inner edge of the first leg is spaced apart from the laterally inner edge of the second leg by an elongated space (Orr: 17, fig 12) that is defined between the first leg and the second leg, and an opening (Orr; 37, fig 12) to the elongated space is defined between the first leg and the second leg opposite the rotation handle, and wherein the elongated space has a length dimension (Orr: 140, fig 12, see annotation) between the opening and a terminal end (Orr: 18, fig 12) of the elongated space proximate to the rotation handle, and wherein the rotation handle is elongate and is offset relative to the rotation axis (Clary: see Figure 1), and has a first handle (Orr: 31, fig 12, as modified by, Clary: 13, fig 1) and an opposing second handle (Orr: 32, fig 12, as modified by, Clary: 21, fig 1) and each of the first handle and the second handle have a length dimension (Clary: 120, 130, fig 1, see annotation) and the length dimensions of the first handle and the second handle are not equal to one another (Clary: see Figure 1); passing an edge portion (Orr: 45, fig 8) of flexible liner into and through opening between the first and second legs and into the elongated space defined between the first leg and the second leg so that the edge portion of the flexible liner is in direct physical contact with the terminal end of the elongated space (Orr: see Figures 8 and 12, see col 5, lines 30-58, col 6, lines 1-12); rotating the body axially about the rotation axis by means of the rotation handle by twisting the body in a clockwise direction, or a counterclockwise direction, to cause a portion of the edge portion of the liner to wind around/gather around and about the first leg and second leg, and the lever arm extension so that the liner becomes tensioned/stretched about a periphery (Orr: 41, fig 8) of the receptacle (Orr: see Figures 8 and 12, see col 5, lines 30-58, col 6, lines 1-12); positionally retaining the body that is engaged with the tensioned/stretched liner to prevent the body from unwinding (Orr: see Figures 8 and 12, see col 5, lines 30-58, col 6, lines 1-12); drawing an edge portion (Orr: 45, fig 8) of the tensioned/stretched liner that is proximate the rotation handle outwardly from supporting receptacle (Orr: see Figures 8 and 12, see col 5, lines 30-58, col 6, lines 1-12); tucking a portion of the rotation handle under the drawn out portion of the tensioned/stretched liner so that the tucked under portion of the rotation handle is between the tensioned/stretched liner edge portion and the supporting receptacle (Orr: see Figures 8 and 12, see col 5, lines 30-58, col 6, lines 1-12); and releasing the edge portion of the tensioned/stretched liner to positionally secure the tucked under portion of the body between the liner and the supporting receptacle (Orr: see Figures 8 and 12, see col 5, lines 30-58, col 6, lines 1-12).



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631